In a proceeding pursuant to CPLR article 78 to review a determination made after a Superintendent’s proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated October 25, 1985, which dismissed the petition on the merits.
Pursuant to the stipulation of the parties dated May 19, 1986, the judgment is reversed, without costs or disbursements, and the petition is granted to the extent that (1) the determination made pursuant to the hearing completed on March 15, 1985, is disaffirmed on the authority of People ex rel. Roides v Smith (67 NY2d 899), (2) said determination is vacated and set aside, (3) the charges upon which the Superintendent’s proceeding was based are dismissed, with prejudice, (4) all entries concerning such charges, the Superintendent’s proceeding and the determination thereof, shall be expunged *322from the petitioner’s records, including but not limited to institutional, departmental and parole records, and (5) the petitioner is restored in all respects to the status he enjoyed prior to the commencement of the Superintendent’s proceeding. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.